DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2008/0277433 A1) in view of Bristol (US 2015/0157102 A1), Forsman (US 2004/0000570 A1), and Schessel (US 10,085,544 B2).
Regarding claims 1 and 9, Karl discloses a backpack system structurally capable of being used for people with special needs, the backpack system comprising, a backpack (10) comprising a bag body (Fig. 5) having a plurality of compartments for storing and carrying articles, a pair of shoulder straps (36) including a plurality of receiving portions of fasteners (Fig. 6 noting the strap under which 52 extends, as well as the D-ring attached to the outer portion of the strap), each strap having two ends attached to one side of the bag body and disposed in a generally longitudinal orientation (Fig. 6), and a belt (34) attached to the one side of the bag body and disposed in a generally lateral orientation (Fig. 6), the belt having being configured to have a width dimensioned to cover at least 50 % in height of an abdominal section (noting an abdominal section can be considered a small section of a user’s trunk as noted above) of a user’s trunk (Fig. 6) and encircle the abdominal section and is structurally capable of providing a proprioceptive sensory input, and a plurality of accessories (noting 52, as well as the accessories described in Paragraph 0038) configured to be attached to and detached from the shoulder straps (Paragraph 0038 noting accessory clips and straps), each accessory having a mounting portion of the fastener (noting clips) corresponding to the receiving portion of the fastener (noting the D-ring shown, Fig. 6) and an item that provides at least one sensory input (noting all the tube 52 as well as a radio/telephone are capable of providing sensory input).
Karl does not specifically disclose the belt configured to encircle an abdominal segment of a user’s trunk with said width.
Bristol demonstrates a backpack including a belt that encircles a user’s abdomen with a consistent width (Fig. 1, 138). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and use the teaching of Brisol and have the large width fully encircle the user’s abdomen because such a change would allow the entire circumference of the belt to have a larger width thereby helping to distribute the weight or force from the load of the backpack along a larger area thereby preventing pressure points brought on by a smaller strap.
Karl does not specifically disclose the plurality of accessories include at least one textured fabric for providing a tactile sensory input or manipulating to relieve fidgety behaviors.
Forsman teaches the ability to have a similar backpack including a hydration system and attachable accessories whereby one of the accessories is recited to be a towel (Paragraph 0044). It is known that towels are commonly made of textured fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and us the teaching of Forsman and include an accessory being towel in order to allow the user to easily absorb sweat or water or other liquids that the user would want to remove from a surface or themselves. Additionally, it is noted that the towel would provide at least some degree of tactile sensory input when used.
Karl does not specifically disclose a mounting portion of the fastener corresponding to the receiving portion of the fastener included at a lower portion of the pair of shoulder straps for easy access by the user’s hand or fingers.
Schessel teaches a mounting portion of the fastener for attaching items to a shoulder strap, corresponding to the receiving portion of the fastener included at a lower portion of a pair of shoulder straps (Fig. 14, 56/10) providing easy access by the user’s hand or fingers.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schessel and include a receiving portion of a fastener at a lower portion of the pair of shoulder straps in order to attach other items to the shoulder straps as demonstrated by Schessel, or to further attach the tube to a lower portion of the strap thereby preventing the end of the tube from unintentionally moving to an unintended area.
Regarding claims 2-3, Karl is silent with regarding the width of the belt is a value in the range of 5 - 10 inches or the width of the belt is a value in the range of 7 - 12 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and make the belt width value in a range of 5-10 or 7-12 inches because such a change would require a mere finding of an optimum range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Karl discloses a sternum strap (noting the strap extending laterally between shoulders straps 36, shown in Fig. 6) for securing a placement of the pair of shoulder straps (36) worn over the user’s shoulders (Fig. 6) by generally laterally connecting the pair of shoulder straps on an upper portion of the user’s chest surface (Fig. 6).
Regarding claim 5, Karl discloses the bag body has a pass-through opening (Paragraph 0042) structurally capable of accommodating wire connecting a mobile device stored in one of the plurality of compartments to a headphone or earphone.
Regarding claim 6, Karl discloses at least one of the compartments is shaped and dimensioned to accommodate a mobile device including a vibration pack (Paragraph 0042, noting a sling pocket shaped and dimensioned to support a mobile phone, it is noted that mobile phones are commonly known to include vibration generating portions).
Regarding claim 7, Karl does not specifically disclose a circumference of the belt is adjustable to fit around the abdominal section of the user’s trunk to provide deep pressure and compression for optimizing the proprioceptive sensory input.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and make the belt adjustable because such a change would require merely making a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). It is noted that such adjustability is well known in the art in order to allow a waist belt portion to fit properly around a user’s abdomen in order to provide support for a load in a backpack. It is noted that the ability to tighten or loosen the belt would result in the user’s ability to adjust pressure applied to the abdomen from said belt.
Regarding claim 8, Karl discloses the plurality of accessories include at least one material or object configured to engage the user’s fingers or hand with a repetitive motion (noting the object being a mobile phone, whereby interaction therewith it well known to include repetitive motion i.e. touching the screen or engaging buttons thereon, and is structurally capable of relieving fidgeting via fumbling) to relieve fidgeting via fumbling. Further, the clips would also meet this limitation.
Regarding claim 10, Karl discloses the plurality of accessories include at least one chewable stick (noting the end of the hydration tube what when used will provide at least some sensory input) for providing an oral sensory input.
Regarding claim 11, Karl discloses the plurality of accessories include at least one material or object configured to generate sounds or vibrations (noting mobile telephones or radios) for providing an auditory sensory input.
Regarding claim 12, Karl discloses the plurality of accessories include at least one material or object configured to show colors, shininess or both for providing a visual sensory input (noting a mobile phone screen is known to show colors, and provide visual sensory input).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2008/0277433 A1) in view of Bristol (US 2015/0157102 A1), Forsman (US 2004/0000570 A1), and Schessel (US 10,085,544 B2) as applied to claim 1 above, and further in view of Chen (EP 2,984,962 A1) and Nickel et al. (US 2014/0339273 A1)(Nickel).
Regarding claim 13, modified Karl does not specifically disclose the plurality of accessories include at least one scent diffuser for providing an olfactory sensory input.
Chen discloses a mountable accessory (Figs. 1-3) including a liquid fragrance diffusion passage (122/123), it is well known that fragrances provide olfactory sensory input.
Nickel teaches the ability to attach a fragrance dispensing device to a backpack (Figs. 2A and 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Karl and use the teaching of Chen and Nickel and include a fragrance diffusing device attachable to the backpack in order to allow the user to have an accessory emitting a desirable smell or to cover up undesirable smells as is known in the art.

Alternatively, claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2008/0277433 A1) in view of Bristol (US 2015/0157102 A1), Forsman (US 2004/0000570 A1), Schessel (US 10,085,544 B2), and Casas (FR 2891177 A1).
Regarding claims 1 and 9, modified Karl applies as noted above but to the degree that it can be argued that it does not teach the belt having being configured to have a width dimensioned to cover at least 50 % in height of an abdominal section, Casas teaches the ability to have a backpack including a belt portion (4) that has a width dimension that covers a majority of a user’s abdominal section (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Karl and size the belt such that it covers at least 50 % of a user’s abdomen because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 2-3, Karl is silent with regarding the width of the belt is a value in the range of 5 - 10 inches or the width of the belt is a value in the range of 7 - 12 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and make the belt width value in a range of 5-10 or 7-12 inches because such a change would require a mere finding of an optimum range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Karl discloses a sternum strap (noting the strap extending laterally between shoulders straps 36, shown in Fig. 6) for securing a placement of the pair of shoulder straps (36) worn over the user’s shoulders (Fig. 6) by generally laterally connecting the pair of shoulder straps on an upper portion of the user’s chest surface (Fig. 6).
Regarding claim 5, Karl discloses the bag body has a pass-through opening (Paragraph 0042) structurally capable of accommodating wire connecting a mobile device stored in one of the plurality of compartments to a headphone or earphone.
Regarding claim 6, Karl discloses at least one of the compartments is shaped and dimensioned to accommodate a mobile device including a vibration pack (Paragraph 0042, noting a sling pocket shaped and dimensioned to support a mobile phone, it is noted that mobile phones are commonly known to include vibration generating portions).
Regarding claim 7, Karl does not specifically disclose a circumference of the belt is adjustable to fit around the abdominal section of the user’s trunk to provide deep pressure and compression for optimizing the proprioceptive sensory input.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and make the belt adjustable because such a change would require merely making a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). It is noted that such adjustability is well known in the art in order to allow a waist belt portion to fit properly around a user’s abdomen in order to provide support for a load in a backpack. It is noted that the ability to tighten or loosen the belt would result in the user’s ability to adjust pressure applied to the abdomen from said belt.
Regarding claim 8, Karl discloses the plurality of accessories include at least one material or object configured to engage the user’s fingers or hand with a repetitive motion (noting the object being a mobile phone, whereby interaction therewith it well known to include repetitive motion i.e. touching the screen or engaging buttons thereon, and is structurally capable of relieving fidgeting via fumbling) to relieve fidgeting via fumbling. Further, the clips would also meet this limitation.
Regarding claim 10, Karl discloses the plurality of accessories include at least one chewable stick (noting the end of the hydration tube what when used will provide at least some sensory input) for providing an oral sensory input.
Regarding claim 11, Karl discloses the plurality of accessories include at least one material or object configured to generate sounds or vibrations (noting mobile telephones or radios) for providing an auditory sensory input.
Regarding claim 12, Karl discloses the plurality of accessories include at least one material or object configured to show colors, shininess or both for providing a visual sensory input (noting a mobile phone screen is known to show colors, and provide visual sensory input).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl (US 2008/0277433 A1) in view of Bristol (US 2015/0157102 A1), Forsman (US 2004/0000570 A1), Schessel (US 10,085,544 B2), and Casas (FR 2891177 A1) as applied to claim 1 above, and further in view of Chen (EP 2,984,962 A1) and Nickel et al. (US 2014/0339273 A1)(Nickel).
Regarding claim 13, Karl does not specifically disclose the plurality of accessories include at least one scent diffuser for providing an olfactory sensory input.
Chen discloses a mountable accessory (Figs. 1-3) including a liquid fragrance diffusion passage (122/123), it is well known that fragrances provide olfactory sensory input.
Nickel teaches the ability to attach a fragrance dispensing device to a backpack (Figs. 2A and 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Karl and use the teaching of Chen and Nickel and include a fragrance diffusing device attachable to the backpack in order to allow the user to have an accessory emitting a desirable smell or to cover up undesirable smells as is known in the art.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the belt being configured to encircle an abdominal segment of a user’s trunk with a width dimension (i.e. the entirety of the belt being of a larger width) have been considered but are moot in view of the new grounds of rejection.
Applicant argues that Karl’s hydration tube and mobile phone, fail to teach or disclose the amended limitations of the at least one of the accessories. Examiner agrees that the phone and hydration tube fail to meet the limitations of said fabric accessory, however Examiner considers Karl’s hydration tube and mobile phone to be a plurality of accessories configured to be attached to and detached from shoulder straps and providing at least one sensory input. Examiner notes that new grounds of rejection are included to meet the limitation of the fabric accessory, and the connector at a lower portion of the pair of shoulder straps. 
Applicant argues that Karl’s mobile phone is not configured to be mountable to the shoulder straps. Examiner respectfully disagrees noting that Karl’s mobile phone is structurally capable of being mounted to a strap by a properly sized and shaped, or otherwise configured attachment device.
Applicant argues that Forsman’s towel is not configured to be mountable to the shoulder straps. Examiner respectfully disagrees noting that the towel is structurally capable of being attached to a shoulder strap by a properly configured attachment device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734